Citation Nr: 1130166	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and April 2010 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts entitlement to an initial evaluation in excess of 30 percent for PTSD and an initial compensable evaluation for bilateral hearing loss.  For the reasons discussed below, the Board finds that additional development is necessary prior to a decision in the instant appeal.

PTSD and TDIU

With respect to the Veteran's PTSD, he has asserted that this disability prevents employment.  Specifically, he has indicated that he terminated his previous employment due to stress it caused and his fear that he would hurt someone due to his PTSD.  See, e.g., July 2010 substantive appeal.  In light of the evidence described above, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record).   During the development of the instant claim for service connection for PTSD, the Veteran was provided a VA examination in April 2010.  The VA examination report reflects that the Veteran reported difficulty getting along with coworkers and people at work.  Further, the VA examination report notes that the Veteran "was able to maintain his job for a number of years."  However, there is no indication as to the current effects the Veteran's PTSD would have on his occupational functioning.  As such, a remand is necessary to provide the Veteran with another VA examination to determine the current severity of the Veteran's PTSD.

Bilateral Hearing Loss and TDIU

With respect to the Veteran's bilateral hearing loss, the Veteran has also indicated that this condition affected his occupational functioning.  In this regard, he indicated that he had previously missed instructions from his bosses, which was misunderstood as him not following those instructions.  See, e.g., April 2010 substantive appeal.  The Veteran was afforded a VA audiology examination in connection with his claim in September 2009.  Although the examiner provided the audiometric findings, the examiner did not comment on the functional effects caused by the hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Because the Veteran has specifically asserted that his bilateral hearing loss results in functional occupational deficiencies, the Board finds that further VA examination of the Veteran is required prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent notice that complies with the Veterans Claims Assistance Act of 2000 concerning his claim for TDIU.

2. Copies of updated treatment records should be obtained and added to the claims file.

3. Following completion of the above, schedule the Veteran for a VA mental disorders examination to determine the severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability.  The rationale for all opinions expressed must be provided.

4. Following completion of the actions in paragraphs 1 and 2 above, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The examiner should specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided.

5. After completing the above, and any other development deemed necessary, readjudicate the veteran's claims of increased initial ratings for PTSD and bilateral hearing loss and TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

